            Case 3:17-cv-05769-RJB Document 243-2 Filed 01/15/20 Page 1 of 2



1                                                        The Honorable Robert J. Bryan
2

3

4

5
                         UNITED STATES DISTRICT COURT
6                       WESTERN DISTRICT OF WASHINGTON
7
                                  AT TACOMA

8

9    UGOCHUKWU GOODLUCK
     NWAUZOR, FERNANDO AGUIRRE-                  Case No. 3:17-cv-05769-RJB
10
     URBINA, individually and on behalf of
11                                         [PROPOSED] ORDER GRANTING
     all those similarly situated,
12
                                           MOTION OF IMMIGRATION
            Plaintiffs/Counter-Defendants, REFORM LAW INSTITUTE FOR
13
                                           LEAVE TO FILE BRIEF AS
14                                         AMICUS CURIAE IN SUPPORT OF
15
     v.                                    DEFENDANT’S MOTION FOR
16                                         SUMMARY JUDGMENT AND IN
                                           OPPOSITION TO PLANTIFFS’
17   THE GEO GROUP, INC.,
                                           MOTION FOR SUMMARY
18                                         JUDGMENT
            Defendant/Counter-Claimant.
19

20
                                                 NOTE ON MOTION CALENDAR:
21                                               January 24, 2020
22

23
                                                 Without Oral Argument
24

25
     [PROPOSED] ORDER GRANTING                        IMMIGRATION REFORM LAW INSTITUTE
26   MOT. OF IMM. REF. LAW INST.                           25 MASSACHUSETTS AVENUE NW
     LEAVE TO FILE BR. AS AM. CUR.                                              SUITE 335
27   IN SUPPORT OF DEFENDANT                                       WASHINGTON, DC 20001
     CASE NO. 3:17-CV-05769-RJB              1                         TEL. (202) 232-5590
28
            Case 3:17-cv-05769-RJB Document 243-2 Filed 01/15/20 Page 2 of 2



1

2          THIS MATTER came before the Court on the Motion of Immigration
3
     Reform Law Institute (“IRLI”) for Leave to File Brief As Amicus Curiae in
4
     Support of Defendant’s Motion for Summary Judgment. The Court having
5

6    reviewed the Motion, it is hereby,
7

8

9          ORDERED AND ADJUDGED as follows:
10

11
           1.     The Motion of Immigration Reform Law Institute is GRANTED.
12

13

14
           Dated this ___ day of January, 2020
15

16
                                          ___________________________________
17
                                          HON. ROBERT J. BRYAN
18                                        United States District Judge
19

20

21

22

23

24

25
     [PROPOSED] ORDER GRANTING                      IMMIGRATION REFORM LAW INSTITUTE
26   MOT. OF IMM. REF. LAW INST.                         25 MASSACHUSETTS AVENUE NW
     LEAVE TO FILE BR. AS AM. CUR.                                            SUITE 335
27   IN SUPPORT OF DEFENDANT                                     WASHINGTON, DC 20001
     CASE NO. 3:17-CV-05769-RJB             2                        TEL. (202) 232-5590
28
